DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-20 of U.S. Patent No. 10, 880,905. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10, 880,905 recites a method for control channel transmission, comprising:
Transmitting a bundle size of a REG bundle of each CORESET in multiple CORESETS (Claim 1, …configuring multiple CORESETS…selecting a bundle size of each CORESET in multiple CORESETS…), wherein the bundle size of the REG bundle of each CORESET is for bundling REGs of each CCE of the each CORESET into one or more REG bundles (Claim 1, …bundling, according to the bundle size of the each CORESET, REGs of CCE of the each CORESET into one or more REG bundles…), the one or more REG bundles are mapped to physical resource elements for transmission of a control channel (Claim 1, …mapping the and
Transmitting the control channel on the physical resource elements according to the bundle size (Claim 1, …transmitting a control channel…according to a bundle size of a CORESET in the multiple CORESETS…).
Regarding claim 2, U.S. Patent No. 10, 880,905 recites similar limitations claim 2.
Regarding claim 3, U.S. Patent No. 10, 880,905 recites similar limitations in claim 3.
Regarding claim 4, U.S. Patent No. 10, 880,905 recites similar limitations in claim 4.
Regarding claim 5, U.S. Patent No. 10, 880,905 recites similar limitations in claim 5.
Regarding claim 6, U.S. Patent No. 10, 880,905 recites a network apparatus for control channel transmission (Claim 11, …network apparatus…), comprising:
A memory storing instructions (Claim 11, …memory…); and
A processor communicatively coupled to the memory (Claim 11, …processor…),
Wherein the instructions, when executed by the processor, cause the processor to perform operations (Claim 11, …instructions, when executed…) including:
Transmitting a bundle size of a REG bundle of each CORESET in multiple CORESETS (Claim 11, …configuring multiple CORESETS…selecting a bundle size of each CORESET in the multiple CORESETS…), wherein the bundle size of the REG bundle of the each CORESET is for bundling REGs of each CCE of the each CORESET into one or more REG bundles (Claim 11, …bundling, according to the bundle size of the each CORESET, REGs of CCE of the each CORESET into one or more REG bundles…), the one or more REG bundles are mapped to physical resource elements for transmission of a control channel (Claim 11, …mapping the one or more REG bundles to physical resource elements for control channel transmission…); and
Transmitting the control channel on the physical resource elements according to the bundle size (Claim 11, …transmitting a control channel…according to a bundle size of a CORESET in the multiple CORESETS…).
Regarding claim 7, U.S. Patent No. 10, 880,905 recites similar limitations in claim 12.
Regarding claim 8, U.S. Patent No. 10, 880,905 recites similar limitations in claim 13.
Regarding claim 9, U.S. Patent No. 10, 880,905 recites similar limitations in claim 14.
Regarding claim 10, U.S. Patent No. 10, 880,905 recites similar limitations in claim 15.
Regarding claim 11, U.S. Patent No. 10, 880,905 recites a user device (Claim 16, …user device…), comprising:
A memory storing instructions (Claim 16, …memory…); and
A processor communicatively coupled to the memory (Claim 16, …processor…),
Wherein the instructions, when executed by the processor, cause the processor to perform operations (Claim 16, …instructions, when executed…) including:
Obtaining a bundle size of a REG bundle of each CORESET in multiple CORESETs (Claim 16, …obtaining a bundle size…), wherein the bundle size of the REG bundle of the each CORESET is for bundling REGs of each CCE of the each CORESET into one or more REG bundles (Claim 16, …REGs of CCE of the each COREST are bundled, into one or more REG bundles…), the one or more REG bundles are mapped to physical resource elements for transmission of a control channel (Claim 16, …REG bundles are mapped to physical resource elements for control channel transmission…); and
Receiving the control channel on the physical resource elements according to the bundle size (Claim 16, …detecting a 
Regarding claim 12, U.S. Patent No. 10, 880,905 recites similar limitations in claim 17.
Regarding claim 13, U.S. Patent No. 10, 880,905 recites similar limitations in claim 19.
Regarding claim 14, U.S. Patent No. 10, 880,905 recites similar limitations in claim 20.
Regarding claim 15, U.S. Patent No. 10, 880,905 recites similar limitations in claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0069276) in view of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (US 2019/0069276) in view of Seo et al. (US 2020/0259586).
Regarding claims 1 and 6, Kwak et al. disclose a network apparatus for control channel transmission (Paragraphs 0162-0163 and figure 1, BS/eNB) and a method for control transmission, comprising:
A memory storing instructions (Paragraph 0163); and
A processor communicatively coupled to the memory (Paragraph 0163),
Wherein the instructions, when executed by the processor, cause the processor to perform operations including:
Transmitting a bundle size of a REG of a CORESET (Paragraphs 0014, 0101, 0131, claims 1, 9, base station determines bundling size and signals it to UE), wherein the bundle size of the REG bundle of the CORESET is for bundling REGs of a CCE of the CORESET into one or more REG bundles (Paragraphs 0014, 0101, 0131, claims 1, 9, base station bundles REGs according to REG the one or more REG bundles are mapped to physical resource elements for transmission of a control channel (Paragraphs 0014, 0101, 0131, claims 1, 9, base station transmits bundled REGs to UE via downlink control channel; Paragraph 0018); and
Transmitting the control channel on the physical resource elements according to the bundle size (Claims 1 and 9, UE receives downlink control channel transmitted from the base station according to REG bundle size).
Kwak et al. do not specifically disclose the following limitations found in Seo et al.: bundle size of a REG bundle of each CORESET in multiple CORESETS (Seo et al., Claims 4, 9, 14 and 19, plurality of CORESETs comprising the CORESET are configured for the UE, receiving, for each of the plurality of CORESETs, a corresponding bundle size information for REGs in the CORSET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwak et al. with the teachings of Seo et al. in order to more effectively and accurately transmit or receive downlink control information through REG bundling (Seo et al., Paragraph 0007).
Regarding claim 11, Kwak et al. disclose a user device (Figure 1 and 29, UE), comprising:
A memory storing instructions (Figure 29, memory 2920);
A processor communicatively coupled to the memory (Figure 29, processor 2910),
Wherein the instructions, when executed by the processor, cause the processor to perform operations including:
Obtaining a bundle size of a REG bundle of a CORESET (Paragraphs 0014, 0101, 0131, claims 1, 9, base station determines bundling size and signals it to UE), wherein the bundle size of the REG bundle of the CORESET is for bundling REGs of a CCE of the CORESET into one or more REG bundles (Paragraphs 0014, 0101, 0131, claims 1, 9, base station bundles REGs according to REG bundle size), the one or more REG bundles are mapped to physical resource elements for transmission of a control channel (Paragraphs 0014, 0101, 0131, claims 1, 9, base station transmits bundled REGs to UE via downlink control channel; Paragraph 0018); and
Receiving the control channel on physical resource elements according to the bundle size (Claims 1 and 9, UE receives downlink control channel transmitted from the base station according to REG bundle size).
Kwak et al. do not specifically disclose the following limitations found in Seo et al.: bundle size of a REG bundle of each CORESET in multiple CORESETS (Seo et al., Claims 4, 9, 14 and 19, plurality of CORESETs comprising the CORESET are configured for the UE, receiving, for each of the plurality of CORESETs, a corresponding bundle size information for REGs in the CORSET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwak et al. with the teachings of Seo et al. in order to more effectively and accurately transmit or receive downlink control information through REG bundling (Seo et al., Paragraph 0007).
Regarding claims 2, 7 and 12, Kwak et al. disclose wherein the REGs in the each CCE are arranged in a frequency-first manner, a time-first manner, or a combination thereof, to form the one or more REG bundles (Figures 9-13 and corresponding paragraphs disclose time-first manner; Figures 14-18 and corresponding paragraphs disclose frequency-first manner).
Regarding claims 3, 8 and 13, Seo et al. disclose wherein the bundle size of the REG bundle of one of different CORESETs is different from that of the REG bundle of another CORESET (Paragraphs 0077, 0081-0082, claims 2, 7, 12 and 17).
Regarding claims 4, 9 and 14, Kwak et al. disclose wherein the bundle size of the REG bundle of the each CORESET and a number of symbols of the each CORESET are defined in a same configuration (Paragraphs 0013 and 0020, received information on the REG bundles size may be determined based on the number of symbols of a CORESET configured in the UE).
Regarding claims 5, 10 and 15, Kwak et al. disclose wherein multiple REG bundles in each CCE are interleaved (Claims 1, 9, REG bundles interleaved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 3, 2022